Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 10-12, 15, 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/22.Applicant’s election without traverse of Group II in the reply filed on 03/30/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56, 69, 71, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Raul Sen et al (U. S. Patent Application: 2011/0203632, here after Sen), further in view of Yong Wen Zhang et al (U. S. Patent Application: 2015/0249167, here after Zhang).
Claim 56 is rejected. Sen teaches providing a flexible(plastic) substrate [0013, 01112];
Forming on at least a portion of a surface of the substrate a layer comprising boron nitride nanotubes (1080) [0095];
Forming a conductive layer (metallic trace, second or top electrode, 1020) on a portion of the layer such as the conductive layer is spaced-apart from the substrate [fig. 10]. Sen teaches the top electrode comprising copper or nickel [0061]. Sen does not teach forming top electrode (metallic trace) with metallic ink and sintering it. Zhang teaches forming a device(photovoltaic) and making metal traces(electrode) by depositing metallic ink(paste) and sintering by heating it [0003, 0017, 0049, claim 14]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sen when the electrode layer is made (top electrode layer) by Zhang method, because it is suitable method for depositing electrodes for photovoltaic.
Claim 69 is rejected as Sen teaches the electrode comprising copper or nickel [0061], and Zhang also teaches the metal is coper or nickel [0049].
Claim 71 is rejected as Zhang teaches the ink(paste) is particular [0049].
Claim 79 is rejected as Zhang teaches the ink(paste) is applied by screen printing [0059].
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Raul Sen et al (U. S. Patent Application: 2011/0203632, here after Sen), of Yong Wen Zhang et al (U. S. Patent Application: 2015/0249167, here after Zhang), further in view Daehyun Kim et al (U. S. Patent Application: 2019/0022750, here after Kim).
Claim 68 is rejected. Zhang teaches sintering copper particles to make an electrode, but does not teach using intense pulsed light. Kim teaches forming electrode by sintering copper particles where the sintering is via intense pulsed light to reduce oxidation of copper [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sen and Zhang when the copper particles in paste(ink) is sintered by intense pulsed light, because it reducing oxidation of copper.
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Raul Sen et al (U. S. Patent Application: 2011/0203632, here after Sen), of Yong Wen Zhang et al (U. S. Patent Application: 2015/0249167, here after Zhang), further in view Masaki Murata et al (U. S. Patent Application: 2012/0143544, here after Murata).
Claim 80 is rejected. Sen teaches support comprising plastic, but does not teach the plastic is polyimide, polycarbonate, polyethylene terephthalate, or polyethylene naphthalate. Murata teaches making photovoltaic devices on plastic substrate such as polyimide, polycarbonate, polyethylene terephthalate, or polyethylene naphthalate [0084]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sen and Zhang, when the support is polyimide, polycarbonate, polyethylene terephthalate, or polyethylene naphthalate, because it is suitable plastic for making PV devices.
Allowable Subject Matter
Claims 58, 61-64 sore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Toby Sanisbury et al (U. S. Patent Application: 2010/0051879) teaches functionalizing BNNT’s with ammonia plasma and terminated thiol polymer. Jeffrey Grossman et al (U. S. Patent Application: 2011/0226330) teaches chemically modifying BNNT’s with ammonia plasma.  C. Zhi et al, An Asian Journal, vol. 4, no. 10, 5 Oct. 2009, pages 1536-1540, here after Zhi) teaches covalently attaching amino group and hydroxyl group to BNNT’s to functionalizing them, however none of them can be fairly combine with Sen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712